UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 15, 2013 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 000-53376 75-3268426 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 8755 Ash Street, Suite 1, Vancouver, British Columbia V6P 6T3 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (855) 324-1110 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers Effective January 15, 2013, Francine Salari resigned as chief financial officer, treasurer, secretary and director of our company.Her resignation was not the result of any disagreements with our company regarding our operations, policies, practices or otherwise. Concurrently with Mrs. Salari’s resignation, our company appointed Hassan Salari as chief financial officer, treasurer and secretary of our company, effective January 15, 2013. Also effective January 15, 2013, our company appointed Bin Huang as a member of our company’s board of directors. Hassan Salari Dr. Salari has been a member to our company’s board of directors since March 16, 2010.He is an entrepreneur and a scientist.He has over 25 years’ experience in the biotechnology field, specializing in highly sophisticated research and drug development programs and business development. Currently, Dr. Salari is chairman and CEO of Eternity Healthcare Inc., a company traded on the OTC Bulletin Board (OTCBB: ETAH).Prior to this, Dr. Salari was a director of Pacgen Biopharmaceuticals Inc., a public company with its shares listed on the TSX Venture Exchange.From 1998 to 2007, Dr. Salari was a chief executive officer and president of Chemokine Therapeutics Corp., a company established as a focused biotechnology company to develop chemokine-based therapeutic products for human diseases.Chemokine was a public company listed on OTC Bulletin Board and the TSX.From 1992 to 1998, Dr. Salari was a chief executive officer and president of Inflazyme Pharmaceuticals Ltd., a company founded by Dr. Salari.Dr. Salari maintained the responsibility of managing the company’s business affairs as well as its drug discovery and development programs (focused on allergies and asthma).While there, he negotiated and closed several licensing deals with biotechnology and pharmaceutical companies. We appointed Dr. Salari as our company’s chief financial officer, treasurer and secretary because of his experience with biotechnology and pharmaceutical companies. Bin Huang Bin Huang is a seasoned life-sciences executive with broad experiences in general management, business development, financing and corporate governance, in Canada and Asia. From 2007 to December 2012, Mrs. Huang acted as president and chief executive officer of WEX Pharmaceuticals Inc.WEX is a subsidiary of CK Life Sciences Int’l., (Holdings) Inc. (“CKLS”), listed on The Stock Exchange of Hong Kong Limited (stock code: 0775).Mrs. Huang assisted WEX with completing a Canadian phase 3 trial of tetrodotoxin for cancer pain, conducted a US phase 2 trial for chemotherapy-induced neuropathic pain, and completing a $35M financing in 2010.Mrs. Huang left WEX to join our company. Mrs. Huang earned a Bachelors of Science Degree in Genetics from Wuhan University, China in 1978, a PhD in Cell Biology from University of East Anglia, England in 1983 and a Masters of Business Administration Degree in 1994. We appointed Bin Huang as a member to our company’s board of directors because of her ability to raise capital and her knowledge of the pharmaceutical industry. There have been no other transactions since the beginning of its last fiscal year or any currently proposed transaction, in which the Registrant was or is to be a participant and the amount involved exceeds $120,000, and in which neither Dr. Salari nor Mrs. Huang had or will have a direct or indirect material interest which would be required to be reported herein. Our board of directors now consists of Hassan Salari and Bin Huang.There are no family relationships between any of the directors and officers described in the preceding disclosure. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETERNITY HEALTHCARE INC. /s/ Hassan Salari Hassan Salari President and Director Date: January 15, 2013
